ORDER

PER CURIAM.
Movant, Columbus Sanders, pleaded guilty to burglary second degree and stealing a firearm. He was sentenced as a prior, persistent, and class X offender under § 558.016, RSMo, (1986), to two concurrent sixteen year terms of imprisonment.
Movant appeals the denial of his “nunc pro tunc motion to set aside judgment for errors of facts.”
The judgment of the trial court denying defendant’s nunc pro tune motion is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).